Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Floyd Junior Powell appeals the district court’s order dismissing his civil rights complaint. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Powell v. Keller, No. 5:09-cv-00126-GCM, 2009 WL 4017145 (W.D.N.C. Nov. 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.